Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/22 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.  On 4/15/22 Applicant amended the independent claims.  Applicant’s Remarks address these amended features.  See the addition of Patel to a new 103 to see how these new features are rendered obvious by the prior art combination. 
Also, the amended dependent claims are addressed below.
Also, Applicant’s 1/21/22 amendments and Remarks are considered to pass 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Independent claims 1 (and 11 and 16) dated 4/6/22 has comparing a first and second travel path in regards to time and temperature and also has time compared to a first temp and then a later cooler 2nd temp.  Applicant Spec mentions temperature at [2, 4, 16, 77].  However, these two features are not described.  No paths are compared in regards to temp.  No first And 2nd temps are compared.
Also, in regards to dependent claim 20, no quality metric in regards to temp is found in Applicant Spec.  Quality is found in Applicant Spec at [2, 4] but not a quality metric and threshold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi (20180255428) in view of Honig (20180046981) in view of Patel (20130290062).
Claims 1, 11, 16. Bagchi discloses a method, comprising:
receiving, with a controller, work information indicating a unique work identifier identifying work of a plurality of work, a plurality of mobile machines associated with the work and assigned to the work, and a location of a worksite corresponding to the work (Fig. 4 and [76, 57] see given account which is interpreted and particular identified trips and endpoints or destination location which are interpreted to read on  work ID, alternatively, for project ID see new journey at [40] and assignment and journey at [37] and every journey is uniquely stored and identified in the database [81]; see [37, 53] and destination for location of worksite, see truck at [4, 30]; also, worksite is interpreted as non-functional descriptive material, location of a delivery endpoint is the function of the worksite).
While Bagchi discloses the preceding and discloses work and different journeys and accounts, Bagchi does not explicitly disclose a project of a plurality of projects and a plurality of mobile machines assigned to each project.  However, Honig discloses these features ([55] and Fig. 9 where job and different job reads on project or different projects; also for project/job id see name at [45, 51]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Honig’s vehicles assigned to each of different jobs/projects to Bagchi’s vehicles and journeys and work.  One would have been motivated to do this in order to better track work and vehicles.
Bagchi further discloses providing, with the controller, a first travel path to an electronic device carried by a mobile machine of the plurality of mobile machines, wherein providing the first travel path to the electronic device causes a user interface illustrating at least part of the first travel path to be displayed via a display in communication with the electronic device and carried by the mobile machine (Figs. 3c, 5c; see device id at [53] and note it is associated with a particular trip; for display on user interface of mobile machine see [40] and device of driver allowing interaction that also sends alerts during route driving itself);
the user interface further illustrating real time locations of respective machines of the plurality of mobile machines, including the machine (see live map and tracking of devices/mobile machines in real-time with display and Figures at 5a, 6, 7, 8 and [47, 84]).
Bagchi does not explicitly disclose icons indicating…the icons sharing a common visual indicia indicative of the project identifier.  However, Honig discloses these features ([55] and Fig. 9 where job and different job reads on project or different projects, each job and its vehicles can have a particular color “[55]… Each job servicer may be displayed as various vehicle icons and/or differentiated by color according to job.”; also for project/job id see name at [45, 51]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Honig’s colors indicating job and vehicles on a map to Bagchi’s maps and vehicles performing jobs.  One would have been motivated to do this in order to better track work and vehicles.
Bagchi further discloses receiving, with the controller, location information indicating an initial location of the machine and one or more additional locations of the machine ([42] and see optimal route and actual route).
Bagchi does not explicitly disclose the machine being loaded with paving material, having a first temperature, at the initial location.  However, Bagchi discloses trucks and delivery trucks ([4, 30]) and temp [28] and optimal time [37, 39, 81].  And, Patel paving material transported by trucks (Abstract, Fig. 1) and temperature of the paving material continually and at the first location (Fig. 1, see continually and temperature at [5]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Patel’s temp monitoring and quality delivery by trucks to Bagchi’s temperature and delivery trucks.  One would have been motivated to do this in order to better make a quality delivery (as seen in Patel with quality at [6, 16]). 
Bagchi further discloses determining, with the controller and based at least in part on the location information, that the machine reached the worksite ([42]; “[61]… Once the vehicle reaches the destination or is close enough to the destination point, the system stops sending alerts.”)
Bagchi does not explicitly disclose the machine transferring the paving material to an additional machine at the worksite.  Howewver, Bagchi discloses trucks and delivery trucks ([4, 30]) and temp [28] and optimal time [37, 39, 81].  And, Patel paving material transported by trucks  (Abstract) and the machine transferring the paving material to an additional machine at the worksite (Fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Patel’s paving material and quality delivery by trucks to Bagchi’s delivery trucks.  One would have been motivated to do this in order to better make a delivery of a relevant material/item. 
Bagchi further discloses identifying, with the controller and based at least in part on the location information, a second travel path extending from the initial location to the worksite ([42] and see optimal route and actual route);
determining, with the controller, whether the second travel path matches the first travel path ([42] and see optimal route and actual route). 
Bagchi further discloses identifying, with the controller, the first travel path or the second travel path as being characterized by a total travel time that is sufficient to maintain an optimal time/route (optimal time [37, 39, 81]),
the total travel time being optimal (optimal time [37, 39, 81]).
Bagchi does not explicitly disclose a second temperature of the paving material within a required temperature range associated with the project or resulting in the paving material having the second temperature when the machine transfers the paving material to the additional machine at the worksite, and the second temperature being less than or equal to the first temperature.
However, Bagchi discloses trucks and delivery trucks ([4, 30]) and temp [28] and optimal time [37, 39, 81].  And, Patel discloses paving material transported by trucks  (Fig. 1, Abstract), approving the paving material [4], continually monitoring temperature of material during transport and delivery [5, 6, 8], monitoring and tracking during transport the ETA and temp [5, 7, 8, 16], that the material must be warm and not too cold [15], and the quality of material and temp and ETA [16].  Bagchi further discloses coordinated operation of the machines for max efficiency and time management (“[0017] It will be appreciated that the goal of the system is to implement a computer-based method to coordinate the paving activities of the plant, the transport truck or trucks, the paver and paving equipment, and compaction equipment, if applicable, resulting in coordinated operation of the machines at maximum efficiency and maintaining a record of machine operation. The various communications to paving components and paving material plant may be made in such a way as to give an appropriate lead time for accomplishing a task, with the goal in mind of providing paving material at the right time to the paving equipment.”).  Hence, Bagchi discloses that the paving material must be warm and not cool too much before paving so that quality metrics can be reached and approval given.  Hence, Bagchi discloses these features.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Patel’s temp monitoring and quality delivery by trucks to Bagchi’s temperature and delivery trucks.  One would have been motivated to do this in order to better make a quality delivery and for max efficiency (as seen in Patel with quality at [6, 16] and efficiency at [17]). 
Bagchi further discloses storing the first travel path or the second travel path in a memory associated with the controller (see [37] and storing actual routes taken).
In further regards to claim 11, Bagchi further discloses a haul truck configured to haul material from a paving material plant to a worksite; and a controller including one or more processors, the controller being in communication with an electronic device associated with a haul truck via a network, the controller being configured to (see truck and delivery at [4, 30]; and it is considered non-functional descriptive material what type of truck it is or what it is delivering or to what location, what is functional is that a vehicle delivers an item(s) to an destination; see device id at [53] and note it is associated with a particular trip).
In further regards to claim 16, Bagchi discloses a controller including one or more processors; and non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising; where the mobile machine is a haul truck (see truck and delivery at [4, 30]; and it is considered non-functional descriptive material what type of truck it is or what it is delivering or to what location, what is functional is that a vehicle delivers an item(s) to an destination); determining whether respective distances between locations along the second travel path and corresponding locations along the first travel path are less than a threshold distance (Fig. 9, item 912, Fig. 12, see radius for distance; see [40] and alert to driver for deviation from allocated route).
In further regards to claim 16, the prior art further discloses determining, based at least in part on the location information, that the haul truck has reached a paving machine disposed at the worksite, the haul truck transferring the paving material to the paving machine at the worksite (see Patel at Fig. 1, and the motivation is same as already provided above for paving material delivery of Patel as further species to general delivery of Bagchi).
Claim 2. Bagchi further discloses the method of claim 1, wherein the electronic device comprises an electronic device of an operator associated with the machine, the operator controlling the machine to traverse the second travel path from the initial location to the worksite ([53]).
Claim 3. Bagchi further discloses the method of claim 1, wherein the initial location comprises a location indicated by the project information as being associated with the project, the location being located remote from the worksite (see Bagchi at Figs. 3c, 5c).  Bagchi does not explicitly disclose the location as a paving material plant or operable to load paving material associated with the project into the machine.  However, Bagchi discloses trucks and delivery trucks ([4, 30]) and temp [28]) and Honig discloses different truck types including truck weights and constructions sites ([47, 50] and construction at [33, 34]).  And, Patel discloses a paving material plant as a first location and also operable to load paving material associated with the project into the machine (Fig. 1, Abstract).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Patel’s delivering paving material with trucks to Bagchi’s delivery trucks.  One would have been motivated to do this in order to better expand the genus delivery trucks with a relevant species of trucks.
Claim 4, 13. Bagchi further discloses the method of claim 1, wherein determining that the machine reached the worksite includes determining, with the controller, that the machine entered a geofence associated with at least part of a perimeter of the worksite (see geofence at endpoint in Fig. 3c).
Claim 5, 18. Bagchi further discloses the method of claim 1, wherein the project information indicates a location of a paving material plant (the journey/trip info has starting info at [40]; also, it is considered non-functional descriptive material what time of origination location it is, for example, the functioning of the claim would not change at all if the origination site was a shoe factory, pizza making place, or paving material plant.  Being a paving material plant is not used functionally in any independent or dependent claims so is considered non-functional), the method further comprising: determining, with the controller, that the machine has not traversed a previous travel path extending from the paving material plant to the worksite; and receiving, with the controller, via the network connection, and based on the location of the paving material plant and the  location of the worksite the first travel path (“[42]… that can send alerts if actual location of the vehicle strays outside…and also indicates the location where the geo-fence alert was triggered”; also see previous at [40]; also the plant being a paving material plant as opposed to a location is considered non-functional descriptive material).
Bagchi does not explicitly disclose based on determining that the machine has not traversed the previous travel path, providing, with the controller and via a network connection, the location of the paving material plant and the location of the worksite to an external travel path generator;…from the travel path generator.  That is, Bagchi does not explicitly disclose an external travel path generator when the truck strays.  However, Bagchi discloses the optimal routes and alerts for straying trucks above, and Bagchi also discloses external services using cloud computing for offering routes (“[52]… a route, and to analyze the data and provide results to users, such as, for example, through a service offered by a provider of asset tracking services using cloud computing.”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Bagchi’s external service offering routes to Bachi’s straying truck and routes and alerts.  One would have been motivated to do this in order to better offer relevant routes.
Claim 6. Bagchi further discloses the method of claim 1, wherein the project information indicates a location of a paving material plant (the journey/trip info has starting info at [40]; also, it is considered non-functional descriptive material what time of origination location it is, for example, the functioning of the claim would not change at all if the origination site was a shoe factory, pizza making place, or paving material plant.  Being a paving material plant is not used functionally in any independent or dependent claims so is considered non-functional), the method further comprising: determining, with the controller, that at least one machine associated with the project identifier traversed a previous travel path extending from the paving material plant to the worksite, wherein the first travel path comprises the previous travel path (see previous at [40]).
Claim 7, 19. Bagchi further discloses the method of claim 1, further comprising: determining, with the controller and based at least in part on the location information, that the machine is located greater than a first threshold distance from the first travel path; and generating, with the controller, a first alert based at least in part on determining that the machine is located greater than the first threshold distance from the first travel path (Fig. 9, item 912, Fig. 12, see radius for distance; see [40] and alert to driver for deviation from allocated route; also see “[42]… that can send alerts if actual location of the vehicle strays outside…and also indicates the location where the geo-fence alert was triggered”).
Claim 8. Bagchi does not explicitly disclose the method of claim 7, further comprising: determining, with the controller and based at least in part on the location information, that the machine is located greater than a second threshold distance from the first travel path, wherein the second threshold distance is greater than the first threshold distance; and generating, with the controller, a second alert based at least in part on determining that the machine is located greater than the second threshold distance from the first travel path.  However, Bagchi discloses alerts at different outside the suggested path distances ([40, 56, 50, 61]).  And, Bagchi discloses multiple different alerts ([39]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Bagchi’s multiple and different alerts to Bagchi’s alerts at a variety of distances lesser or greater than each other.  One would have been motivated to do this in order to better send relevant alerts.
Claim 9, 20. Bagchi further discloses the method of claim 1, further comprising: determining, with the controller, that the total travel time of the machine traversing the second travel path is less than a total travel time associated with traversing the first travel path, wherein storing the first travel path or the second travel path in the memory comprises storing the second travel path in the memory based at least in part on determining that the total travel time of the machine traversing the second travel path is less than the total travel time associated with traversing the first travel path (see time at [39, 40, 42]).
In further regards to claim 20, the prior art further discloses traversing the second path, by the haul truck, causes the second temperature of the paving material to be within the required temperature range when the haul truck transfers the paving material to the paving machine at the worksite (see citations to Patel above with quality and max efficiency citations, motivation is same as provided for quality and max efficiency), wherein
causing the second temperature of the paving material to be within the required temperature range when the haul truck transfers the paving material results in a paving material mat, formed by the paving machine using the paving material, being characterized by a quality metric having a value greater than or equal to a threshold value associated with the project (see citations to Patel above with quality and max efficiency citations, and also note the approval citation above where approval is interpreted as only given if the quality is high enough, motivation is same as provided for quality and max efficiency).
Claim 12, 17. Bagchi further discloses the system of claim 11, wherein the electronic device comprises a controller of the haul truck, the machines of the plurality of machines comprise haul trucks, and the display comprises a display of the haul truck (“[42]… an IoT device, which could be…a vehicle equipped with a means for determining location and transmitting data over wireless networks”, see screen at [80, 81]; and it is considered non-functional descriptive material what type of truck it is or what it is delivering or to what location, what is functional is that a vehicle delivers an item(s) to an destination; and there are a plurality of trucks as seen in Fig. 8).
Claim 14. Bagchi further discloses the system of claim 11, wherein determining whether the second travel path matches the first travel path comprises determining whether respective distances between locations along the second travel path and corresponding locations along the first travel path are less than a threshold distance (Fig. 9, item 912, Fig. 12, see radius for distance; see [40] and alert to driver for deviation from allocated route; also see “[42]… that can send alerts if actual location of the vehicle strays outside…and also indicates the location where the geo-fence alert was triggered”).

Claims 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi (20180255428) in view of Honig (20180046981) in view of Patel (20130290062)   in view of Fowe (20180112990).
Claims 10, 15. Bagchi discloses the method of claim 1, further comprising machines that have travelled a first and second path… the second travel path is different from the first travel path, and a first travel time associated with traversing the first travel path from the initial location to the worksite is greater than a second travel time associated with traversing the second travel path from the initial location to the worksite… the second travel path is different from the first travel path, the first travel time is greater than the second travel time (see different routes takes before for same endpoint and compares times at “[61]… looks up a list of routes previously taken by vehicles moving between the same end-points, and the best one in terms of time and distance is chosen as the ideal route and/or for a similar day of the week and starting time.“; also see optimal time [37, 39, 81).
Bagchi does not explicitly determining, with the controller, that a number of machines associated with the project identifier that have traversed the second travel path is greater than a threshold number of machines, wherein storing the first travel path or the second travel path in the memory comprises storing the second travel path in the memory based at least in part on determining that the number of machines associated with the project identifier that have traversed the second travel path is greater than the threshold number of machines.
  However, Bagchi discloses tracking number of times a route taken [40], when a new route is better than a previous route (see time at [39, 40, 42]).  And, Bagchi discloses optimal times for route [37] and tracking an analyzing time of each different trip [39, 53] and ranking different trips [39] and different times for trips [39] and different routes takes before for same endpoint and compares times (“[61]… looks up a list of routes previously taken by vehicles moving between the same end-points, and the best one in terms of time and distance is chosen as the ideal route and/or for a similar day of the week and starting time. “).   And, Fowe discloses shipping trucks [94] and calculates/suggested routes and most popular route actually taken ([1]) and different routes ([30]) and three most popular route taken ([30]; which reads on threshold like top 3 or higher or than others or highest) and faster and slower routes ([29] and travel/journey times [53, 68]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Fowe’s finding most popular route compared to suggested route to Bagchi’s tracking routes and finding best routes.  One would have been motivated to do this in order to better suggest routes.
The prior art further discloses traversing the second path causes the second temperature of the paving material to be within the required temperature range when the machine transfers the paving material to the additional machine (see citations to Bagchi for best and optimal route; see citations to Patel above with warm and not too cool and  with quality and max efficiency citations, and also note the approval citation above where approval is interpreted as only given if the quality is high enough, motivation is same as provided for quality and max efficiency).
In further regards to claim 15, Bagchi does not explicitly disclose causing the second temperature of the paving material to be within the required temperature range when the haul truck transfers the paving material prevents stoppage of the paving machine during an operation in which the paving machine deposits the paving material on a work surface of the worksite.  However, Bagchi discloses trucks and delivery trucks ([4, 30]) and temp [28] and optimal time [37, 39, 81].  And, Patel discloses paving material transported by trucks  (Fig. 1, Abstract), approving the paving material [4], continually monitoring temperature of material during transport and delivery [5, 6, 8], monitoring and tracking during transport the ETA and temp [5, 7, 8, 16], that the material must be warm and not too cold [15], and the quality of material and temp and ETA [16].  Bagchi further discloses coordinated operation of the machines for max efficiency and time management (“[0017] It will be appreciated that the goal of the system is to implement a computer-based method to coordinate the paving activities of the plant, the transport truck or trucks, the paver and paving equipment, and compaction equipment, if applicable, resulting in coordinated operation of the machines at maximum efficiency and maintaining a record of machine operation. The various communications to paving components and paving material plant may be made in such a way as to give an appropriate lead time for accomplishing a task, with the goal in mind of providing paving material at the right time to the paving equipment.”).  Hence, Bagchi discloses that the paving material must be warm and not cool too much before paving so that quality metrics can be reached and approval given.  And Bagchi further discloses that idleness is to be avoided (see idle at [3, 15]).  Hence, Bagchi discloses that idleness is to be avoided and max efficiency and quality achieved by having the paving material warm and not too cold. Hence, Bagchi discloses these features.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Patel’s temp monitoring and quality delivery by trucks and no idleness to Bagchi’s temperature and delivery trucks and optimal routes.  One would have been motivated to do this in order to better make a quality delivery and for max efficiency (as seen in Patel with quality at [6, 16] and efficiency at [17]). 


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aa) These discloses maps and symbols and different projects: Prabhaka [0395]; 
Burtner icons for vehicle [51] fleet and icons at Fig. 16, [91] [52]… The drop down information includes a drop-down list 420 of all the vehicles in the fleet account. [60]… In embodiments, this information may be presented for each vehicle/asset in the fleet separately and/or for the entire fleet combined.; Hamblen [0171]; Gupta
[0061] [0071]; Kean [91]; Keaton [69]; Molander [79]; Farnham [26]; Getchius [62]; Currin [0086]; Cimral (14)…Additionally, the measurements are advantageously depicted in symbols 1308 (in color or otherwise) to enable the current standing of a performance indicator of a project to be easily highlighted for a portfolio manager.
a) these disclose relevant features Bagchi [42],  Burtner [48], Brown [15], 	Detter [191], Khasis [4], Fung ]250], Gao [52], Jones [144]
b) Caine discloses popular routes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/3/22